Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
No claims are amended.  Currently claims 1-8, 10-17 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-5, 10, 12, 14, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haussecker (20040043506) in view of Ho et al (20090201504) further in view of Ito et al (20120153185).
Regarding claim 1, 4, 5, 15 Haussecker, Fig 3, teaches a microfluidic assembly for use with a particle processing instrument (abstract states: the apparatus and method can be useful to detect molecules of interest in a microfluidic process), the microfluidic assembly comprising: a substrate (Para 38); and a flow channel formed in the substrate, the flow channel having: an inlet (inlet of 30) configured to receive a sample stream (Para 24); a fluid focusing region 36-60 configured to focus the sample stream, the fluid focusing region having a third lateral fluid focusing feature 36, a first fluid focusing feature 44, and a second fluid focusing feature 60, the sample stream  (entering upstream of 30) and a focusing fluid entering the fluid focusing region (at 36 from 32,34) in a same plane.
Haussecker fails to disclose third lateral fluid focusing feature 36, first fluid focusing feature 44, and second fluid focusing feature 60 as combined lateral and vertical focusing features. Ho, Fig 11b, teaches a focusing feature as a combined lateral and vertical focusing feature (lateral focusing thru 72,72, and vertical focusing thru 78,78) with each focusing feature having a first top aperture connected to a first vertical fluid focusing channel 78 and second bottom aperture connected to a second vertical fluid focusing channel 78.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker with each of the focusing features formed as combined lateral and vertical focusing feature as taught by Ho in order to improve focusing towards the center of flow path.
In Haussecker as modified, with each of the third lateral (and vertical) focusing feature 36, the first (lateral and) vertical focusing feature 44, and the second (lateral 
Haussecker as modified fails to disclose an inspection region downstream of the fluid focusing region.  Ito, Fig 1-3, teaches a microfluidic focusing device with an inspection region 13a downstream of the fluid focusing region 11,12,12b and intersection)  and a sorting/drive region downstream of the focusing region such that a top and bottom surface of the flow channel (at 14)  shifts vertically upward downstream of the focusing feature (at transition from 13-14)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with an inspection region downstream of the fluid focusing as taught by Ito in order to enable sample analysis.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with a sorting/drive region downstream of focusing feature such that such that top and bottom surfaces of the flow channel shift vertically upward downstream of the focusing feature 
As to claims 2, 14  and 16, in Haussecker as modified, the third lateral (and vertical) focusing feature 36, the first (lateral and) vertical focusing feature 44, and the second (lateral and) vertical fluid focusing feature 60 are provided at different longitudinal locations along the flow channel 30 wherein each of the fluid focusing features introduces a focusing fluid into the flow channel at the different longitudinal locations along the flow channel.
As to claims 3 and 17, in Haussecker as modified, each fluid focusing feature is symmetrical with respect to centerline of stream.
As to claim 10, in Haussecker as modified , the fluid focusing region has a varying width (at 36) upstream of the first and second vertical focusing fluid features 44,60); and wherein the flow channel 30 has a constant width between the first and second vertical focusing fluid features and the inspection region (since downstream portion of the channel 30 is of constant diameter) 
As to claims 12, Haussecker as modified fails to disclose focusing fluid inlet port provided on a top surface of the substrate. Ito, Fig 2, teaches focusing fluid inlet port 3 provided on a top surface of the substrate 1.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with focusing fluid inlet port provided on a top surface of the substrate as taught by Ito in order to enable focusing fluid feeding.
Claims 7, 8 and 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haussecker (20040043506) in view of Ho et al (20090201504) and Ito et al (20120153185) further in view of Weitz (20130213488).
As to claims 7 and 8, Haussecker as modified fails to disclose acoustic wave transducer.  Weitz, Fig 1A,1B, (abstract) teaches lateral fluid focusing feature of the fluid focusing region having an acoustic wave transducer for producing pressure waves in the lateral fluid  focusing region of the flow channel.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with acoustic wave transducer for producing pressure waves in the lateral fluid  focusing as taught by Weitz in order to improve focusing and diverting in the focusing direction.
As to claim 11, Haussecker as modified fails to change of shape in the focusing region, Weitz, Para 44, teaches change of shape of channel in the focusing region.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with change of shape of channel in the focusing region as taught by Weitz in order for particular flow parameter requirements.
Claims 6 and 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haussecker (20040043506) in view of Ho et al (20090201504) and Ito et al (20120153185) further in view of Gilbert et al (20050123450).
As to claim 6, Haussecker as modified fails to disclose each vertical aperture in communication with pair of symmetric focusing channels with respect to flow channel axis. Gilbert (Fig 4A) teaches a vertical focusing aperture (at 19a) in communication with pair of symmetric focusing channels 13a,13b with respect to flow channel 12 axis.  
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with each vertical focusing aperture in communication with pair of symmetric focusing channels with respect to flow channel axis as taught by Gilbert in order to enable balanced focusing fluid feeding. 
As to claim 13, Haussecker as modified discloses each focusing feature as combination of lateral and vertical focusing (in view of Ho) but fails to disclose each focusing feature receiving  focusing fluid from two inlets (one each for vertical and horizontal focusing).  Gilbert (Fig 6) teaches a focusing feature 7 as combination of lateral and vertical focusing (from12,13a,13b) receiving focusing fluid from two inlets 11a,11b(one each for vertical and horizontal focusing).  
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the device disclosed by Haussecker as modified with two focusing fluid inlet ports for vertical and horizontal channels provided on a top surface of the substrate as taught by Gilbert in order to enable focusing fluid feeding. 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-8, 11-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haussecker (20040043506) in view of Ho et al (20090201504) and Ito et al (20120153185). Ito is cited to show incorporation of inspection region and upwardly shifting downstream channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753